Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 01/29/2020 in which claims 1-22 are pending and ready for examination.
Claim Objections
1.	Claim 20 is objected to because of the following informalities:  the phrase “the method of claim 1” must be changed to the system of claim 1”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 10,587,152 B2. This is a statutory double patenting rejection.
Instant Application 16/776,482
U.S. Patent No. 10,587,152 B2
Claim 1:
A wireless laser power transfer system comprising: a transmitter comprising: at least a first source of laser beam; a first controller adapted to vary a power and a direction of the first laser beam, said first controller further adapted to modulate the first laser beam; and a first communication system; and a receiver comprising: at least a first photo-voltaic cell; a second controller adapted to demodulate and detect the power of the modulated laser beam received from the first source of laser; and a second communication system adapted to establish a wireless link with the first communication system.
Claim 1:
A wireless laser power transfer system comprising: a transmitter comprising: at least a first source of laser beam; a first controller adapted to vary a power and a direction of the first laser beam, said first controller further adapted to modulate the first laser beam; and a first communication system; and a receiver comprising: at least a first photo-voltaic cell; a second controller adapted to demodulate and detect the power of the modulated laser beam received from the first source of laser; and a second communication system adapted to establish a wireless link with the first communication system.
Claim 2:




The system of claim 2 wherein said first controller modulates the first and second laser beams using a same modulation technique.
Claim 3:
The system of claim 2 wherein said first controller modulates the first and second laser beams using a same modulation technique.
Claim 4:
The system of claim 3 wherein said receiver further comprises a second photo- voltaic cell.
Claim 4:
The system of claim 3 wherein said receiver further comprises a second photo- voltaic cell.
Claim 5:
The system of claim 4 wherein said first controller is further adapted to cause the second laser beam to strike the second photo-voltaic cell.
Claim 5:
The system of claim 4 wherein said first controller is further adapted to cause the second laser beam to strike the second photo-voltaic cell.
Claim 6:




The system of claim 6 wherein said first controller is further adapted to cause the first laser source to operate at a second power level if the power of the laser beam received at the receiver does not match the expected power level, said second power-level being either zero or an eye-safe power level.
Claim 8:
The system of claim 7 wherein said first controller is further adapted to cause the first laser source to operate at a second power level if the power of the laser beam received at the receiver does not match the expected power level, said second power-level being either zero or an eye-safe power level.
Claim 8:
The system of claim 7 wherein said first controller causes the first laser source to operate at the first or second power level in response to data the first controller receives from the second controller, said data exchanged between the first and second communication systems.
Claim 9:
The system of claim 8 wherein said first controller causes the first laser source to operate at the first or second power level in response to data the first controller receives from the second controller, said data exchanged between the first and second communication systems.

The system of claim 4 wherein said first laser source is disposed on a first panel and said second laser source is disposed on a second panel, said first and second panels being positioned at different orientations with respect to the first photo-volatile cell.
Claim 6:
The system of claim 4 wherein said first laser source is disposed on a first panel and said second laser source is disposed on a second panel, said first and second panels being positioned at different orientations with respect to the first photo-volatile cell.
Claim 10:
The system of claim 1 wherein said laser has a bandwidth ranging from 250 nm to 450 nm.
Claim 10:
The system of claim 1 wherein said laser has a bandwidth ranging from 250 nm to 450 nm.
Claim 11:
A method of transferring laser power wirelessly comprising: setting a power of at least a first laser beam to a first value; modulating the first laser beam; delivering the first laser beam to at least a first photo-voltaic cell; demodulating the delivered laser beam; detecting the power value of the delivered laser beam; and varying the power of the first laser beam to a second value greater than the first 

A method of transferring laser power wirelessly comprising: setting a power of at least a first laser beam to a first value; modulating the first laser beam; delivering the first laser beam to at least a first photo-voltaic cell; demodulating the delivered laser beam; detecting the power value of the delivered laser beam; and varying the power of the first laser beam to a second value greater than the first 

The method of claim 11 further comprising: generating at least a second laser beam; modulating the second laser beam; and varying a power and a direction of the second laser beam.
Claim 14:
The method of claim 13 further comprising: generating at least a second laser beam; modulating the second laser beam; and varying a power and a direction of the second laser beam.
Claim 13:
The method of claim 12 wherein said first and second laser beams are modulated using a same modulation technique.
Claim 15:
The method of claim 14 wherein said first and second laser beams are modulated using a same modulation technique.
Claim 14:
The method of claim 13 further comprising: disposing a second photo-voltaic cell adjacent said first photo-voltaic cell.
Claim 16:
The method of claim 15 further comprising: disposing a second photo-voltaic cell adjacent said first photo-voltaic cell.
Claim 15:
The method of claim 14 further comprising: causing the second laser beam to strike the second photo-voltaic cell.
Claim 17:
The method of claim 16 further comprising: causing the second laser beam to strike the second photo-voltaic cell.
Claim 16:




The method of claim 16 further comprising: changing the power of the first laser beam from the first value to the second value following the change from the second value to the first value if the power value is detected to match the expected power value following an expiration of a first time period.
Claim 20:
The method of claim 19 further comprising: changing the power of the first laser beam from the first value to the second value following the change from the second value to the first value if the power value is detected to match the expected power value following an expiration of a first time period.
Claim 18:
The system of claim 17 further comprising: causing the power of the first laser beam to change from the first value to the second value, and from the second value to the first value in response to data exchanged wirelessly between a first controller controlling the first laser beam 

The method of claim 20 further comprising: causing the power of the first laser beam to change from the first value to the second value, and from the second value to the first value in response to data exchanged wirelessly between a first controller controlling the first laser beam 

The method of claim 14 wherein said first laser source is disposed on a first panel and said second laser source is disposed on a second panel, said first and second panels being positioned at different orientations with respect to the first photo-volatile cell.
Claim 18:
The method of claim 17 wherein said first laser source is disposed on a first panel and said second laser source is disposed on a second panel, said first and second panels being positioned at different orientations with respect to the first photo-volatile cell.
Claim 20:
The method of claim 1 wherein said laser beam has a bandwidth ranging from 250 nm to 450 nm.
Claim 11:
The system of claim 1 wherein said laser beam has a bandwidth ranging from 250 nm to 450 nm.
Claim 21:
The system of claim 1 wherein each of said first and second communication systems is selected from a group consisting of a transmitting unit, a receiving unit, and a transceiver.
Claim 12:
The system of claim 1 wherein each of said first and second communication systems is selected from a group consisting of a transmitting unit, a receiving unit, and a transceiver.
Claim 22:
A wireless laser power transfer system comprising: a transmitter comprising: at 

A wireless laser power transfer system comprising: a transmitter comprising: at 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        April 29, 2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836